Citation Nr: 1232610	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a higher initial rating for service connected coronary artery disease (CAD), currently rated 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issues on appeal.

The issue of an increased rating for service connected post traumatic stress disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 19.37, evidence received by the AOJ prior to transfer of records to the Board after an appeal has been initiated (including evidence after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  A review of the claims file shows that the Veteran was afforded a VA audiological evaluation in January 2012 that was not considered by the AOJ prior to the claim's certification to the Board.  The examination report must be considered and addressed by the RO in the first instance.  See 38 C.F.R. § 19.37.  Consequently, a remand for such action is necessary.

Furthermore, in connection with the Veteran's claim for an increased rating for his service connected CAD, the Veteran's attorney, in a statement received by the Board in August 2012, requested development of additional VA treatment records that have not been associated with the paper claims file or the electronic "Virtual VA" record.  Any such records are constructively of record, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges there is evidence in the claims file indicating that the Veteran is unemployable due to his service-connected disabilities.  The Veteran has filed a VA Form 21-8940, a formal VA application for a TDIU.

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that although the issue of a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54. 

Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above.  See Roberson, supra at 1378; see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted). As such, the issue is properly before the Board and should be adjudicated by the RO on remand.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the Veteran's complete updated VA treatment records, including treatment for CAD developed from January 30, 2012, to July 16, 2012 from the Malcolm Randall VAMC.

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, acting alone or together, cause marked interference with his employment or, in the alternative, render him unable to secure or maintain substantially gainful employment.  Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected disabilities cause marked interference with employment or an inability to follow substantially gainful employment.  If the examiner cannot determine whether the Veteran's service-connected disabilities cause marked interference with his employment without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly specify so in the report with an explanation as to why.

3.  Then re-adjudicate the claims, to include consideration of TDIU, based on all the evidence received since the January 2010 and July 2012 statements of the case (SOCs), to specifically include the January 2012 VA audiological evaluation and medical records pertaining to the Veteran's CAD.  If any remain denied, the RO should issue appropriate SSOC(s) and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



